Title: From Thomas Jefferson to Jones & Howell, 7 March 1808
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Washington Mar. 7. 08.
                  
                  I inclose you an order of the bank of the US. at this place on that at Philadelphia for 140.47 D for sheet iron furnished in December, which be pleased to place to my credit. I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               